Citation Nr: 0943490	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  08-02 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for tinea versicolor.

2.  Entitlement to service connection for dermatitis. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active naval service from December 1984 until 
his retirement in September 2006.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


FINDING OF FACT

The Veteran does not have a current diagnosis of a skin 
condition, to include tinea versicolor or dermatitis.


CONCLUSION OF LAW

Tinea versicolor and dermatitis were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was sent a letter in 
November 2006 providing him with notice pursuant to the VCAA, 
to include notice with respect to the disability-rating and 
effective-date elements of the claim, prior to the initial 
adjudication of the claim.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file and the Veteran was 
afforded appropriate VA examinations in response to his 
claim.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. 
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

A review of the Veteran's STRs shows that the Veteran was 
noted to have normal skin at his February 1984 enlistment 
examination, his February 1985 diving examination, his March 
1988 periodic examination, and his December 1988 re-
enlistment examination.  On a February 1985 chronological 
record of medical care form, the Veteran noted that he had 
dry skin on his arms, but that he had not received treatment 
for this condition.  In June 1990, the Veteran was treated 
for a raised macular rash that covered approximately 90 
percent of his body.  At that time the Veteran was diagnosed 
with dermatitis of unknown etiology.  At periodic 
examinations in June 1993 and August 1999, the Veteran 
reported a history of tinea versicolor; however, these 
examination reports did not indicate that the Veteran had 
pathology of an active skin condition at that time.  On a 
March 2004 post-deployment assessment screening report, the 
Veteran reported that he had not experienced any type of skin 
rash while serving in Afghanistan and that he did not have a 
skin rash upon returning home from deployment.  On the 
Veteran's September 2006 retirement examination report, it 
was noted that the Veteran had a history of a rash on his 
trunk and extremities which had been diagnosed as tinea 
versicolor in the past, but there was no active rash noted at 
the time of separation.  The Veteran reported at his 
separation examination that he would experience recurrent 
rash outbreaks from time to time.

The Veteran was afforded a VA examination in December 2006.  
At that time the Veteran reported an 18 year history of a 
skin condition that caused him to get an itchy rash that 
occurred constantly.  He reported that he had not received 
treatment in the 12 months preceding his VA examination for a 
rash.  Upon physical examination no scars were found and 
there were no signs of skin disease present.  The examiner 
stated that no skin condition diagnosis could be made as 
there was no pathology to render a diagnosis.  

While the Veteran is competent to state when he first noticed 
symptoms of a rash and to state that the symptoms have 
continued since service; See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991); the Board 
notes that evidence that a condition or injury occurred in 
service alone is not enough; there must be a disability 
resulting from that condition or injury.  Degmetich v. Brown, 
104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Additionally, existence of a current 
disability must be shown by competent medical evidence.  
Degmetich, 104 F.3d 1328.

In the present case, the Veteran has shown that a condition 
occurred in service.  However, there is no evidence that he 
suffers from a current disability that would be subject to 
service connection.  It appears that the rash he experienced 
in service was acute and transitory and the evidence of 
record does not show a chronic problem in service.

As there is no evidence that the Veteran has a current skin 
condition, either dermatitis or tinea versicolor, the Board 
finds that the preponderance of the evidence is against the 
claim.  Accordingly, entitlement to service connection for 
either skin condition is not warranted.  

ORDER

Entitlement to service connection for tinea versicolor is 
denied.

Entitlement to service connection for dermatitis is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


